                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Wacker Drive Executive Suites, LLC
                                                Plaintiff,
v.                                                            Case No.: 1:18−cv−05492
                                                              Honorable Sunil R. Harjani
Jones Lang LaSalle Americas (Illinois), LP
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 9, 2019:


         MINUTE entry before the Honorable Sunil R. Harjani: The Court has reviewed the
parties' status report on depositions [98]. Defendant may not hold off its depositions until
after Plaintiff's brief has been filed. That was not the intent with this Court's order on
November 19, 2019. While the Court understands that Defendant wishes to take discovery
on issues raised in Plaintiff's motion for class certification, taking depositions within the
few weeks of a response brief due date is not the solution. By 12/30/19, Plaintiff shall
submit a letter to Defendant that previews its arguments with as much detail as possible
about why class certification is appropriate in this case. To be clear, Plaintiff will not be
barred from raising other arguments in its brief as discovery develops before the filing
date. Nevertheless, frank discussion about the basis for Plaintiff's belief that class
certification is appropriate and will allow discovery to go forward. For its part, Defendant
shall schedule its depositions for the month of January 2020 as Plaintiff has done and file
an updated joint status report by 12/30/19. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
